Title: To George Washington from Richard Henry Lee, 27 October 1776
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 27th October 1776

I congratulate you sincerely on the several advantages your Troops have lately gained over the enemy, for ’tho each has been but small, yet in the whole they are considerable, and will certainly have the effect of inspiriting our army, whilst it wastes and discourages the other. May the great Dispenser of justice to Mankind put it in your power, before this campaign ⟨e⟩nds, to give these foes to human kind, the stroke, their ⟨w⟩icked intentions entitles them to. ’Tis amazing with ⟨w⟩hat force, and infamous perseverance the Devils of despotism with their corrupted Agents pursue the purpose of enslaving this great Continent! Their system of policy has been evident for some time past—They mean to keep their own people in G. B. quiet, and the other powers of Europe still for this campaign, by an infinite number of falsehoods touching the progress of their arms, and the consequent probable submission of the colonies; whilst they endeavor by an extraordinary exertion of force to put things realy into such a situation this year, as to terrify foreigners from interfering, and encourage with hope their own deluded people. Pursuing this idea, Europe will be made to ring with sounding accounts of their immense successes in Canada and at New York, when in fact, considering the greatness of their force both by sea and land, with the amazing expence these will create, what they have done is meer nothing. But should fortune favor

us so, as that any considerable impression could be made on Gen. Howes army this Campaign, the high hopes they have raised, and the numberless lies they have told, will disgrace and ruin them with the whole world.
I have the pleasure to assure you the train is so la⟨id⟩ that we have the fairest prospect of being soon suppli⟨ed⟩ and copiously too, with military stores of all kind⟨s⟩ and with clothing fit for the soldiers. Immediately to be sure we are much pressed for want of the latter, but if we can brush thro this crisis, we shall be secure. The French court has given us so many unequivocal proofs of their friendship, that I can entertain no doubt of their full exertions in our favor, and as little, that a war between them and G. B. is not far distant. I sincerely wish you health sir, and that you may be happy in the success you are so eminently intitled to. I am with perfect esteem, dear Sir your most affectionate and obedient servant

Richard Henry Lee

